                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JACK GESCHEIDT, et al.,                            Case No. 21-cv-04734-HSG
                                   8                    Plaintiffs,                         ORDER SETTING CASE
                                                                                            MANAGEMENT CONFERENCE
                                   9             v.

                                  10     DEB HAALAND, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court SETS a telephonic case management conference on Monday, June 28, 2021, at

                                  14   10:00 a.m. The parties should be prepared to discuss whether they have met and conferred as to

                                  15   the requested interim relief in Plaintiffs’ motion for a temporary restraining order. Dkt. No. 8.

                                  16   The Court strongly urges the parties to meet and confer before the case management conference,

                                  17   or as soon as practicable. Plaintiffs are further DIRECTED to serve the complaint, motion for

                                  18   temporary restraining order, and this order on Defendants by no later than 5:00 p.m. PDT on

                                  19   Friday, June 25, 2021.

                                  20          All counsel shall use the following dial-in information to access the call:

                                  21                  Dial-In: 888-808-6929;

                                  22                  Passcode: 6064255

                                  23          For call clarity, parties shall NOT use speaker phone or earpieces for these calls, and where

                                  24   at all possible, parties shall use landlines. Persons granted remote access to court proceedings are

                                  25   reminded of the general prohibition against photographing, recording, and rebroadcasting of court

                                  26   proceedings (including those held by telephone or videoconference). See General Order 58 at

                                  27   Paragraph III. Any recording of a court proceeding held by video or teleconference, including

                                  28   “screen-shots” or other visual copying of a hearing, is absolutely prohibited. Violation of these
                                   1   prohibitions may result in sanctions, including removal of court-issued media credentials,

                                   2   restricted entry to future hearings, or any other sanctions deemed necessary by the court.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 6/24/2021

                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
